—In a proceeding brought by the petitioner for the issuance of letters of administration, the appeal is from a decree of the Surrogate’s Court, Nassau County (Radigan S.), dated October 16, 1991, which, inter alia, disqualified the appellant from receiving letters of administration or from taking in intestacy as a surviving spouse of the decedent on the grounds that he both abandoned her and failed to support her until her death.
Ordered that the decree is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, we find that the record supports the Surrogate’s determination disqualifying the appellant from exercising his right of election on the ground that he abandoned the decedent without justification or her consent (see, EPTL 5-1.2 [a] [5]; Matter of Bennett, 142 AD2d 578; Matter of Prince, 36 AD2d 946, affd 30 NY2d 512; cf., Matter of Ruff, 91 AD2d 814). Moreover, the Surrogate properly found that the appellant was disqualified from exercising his right of election on the additional ground that he failed to provide support for the decedent until her death, although he had the means and ability to do so (see, EPTL 5-1.2 [a] [6]; Matter of Bennett, supra; Matter of Bare, 177 Misc 578, affd 266 App Div 677). Thompson, J. P., Balletta, Pizzuto and Joy, JJ., concur.